In an action to recover damages for personal injuries, the defendant Jamaica Water Supply Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated February 9, 1998, as denied its motion for summary judgment *662on its third cross claim against the defendant TPK Construction Corp.
Ordered that the order is affirmed insofar as appealed from, with costs (see, Watkins v TPK Constr. Corp., 259 AD2d 695 [decided herewith]). S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.